[Cite as State v. Logan, 2019-Ohio-2316.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :       JUDGES:
                                            :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                  :       Hon. Craig R. Baldwin, J.
                                            :       Hon. Earle E. Wise, Jr., J.
-vs-                                        :
                                            :
DURROUND LOGAN                              :       Case No. 18CA88
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2018-CR-0302




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 10, 2019




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOSEPH C. SNYDER                                    RANDALL E. FRY
38 South Park Street                                10 West Newlon Place
Mansfield, OH 44902                                 Mansfield, OH 44902
Richland County, Case No. 18CA88                                                       2



Wise, Earle, J.

        {¶ 1} Defendant-Appellant, Durround Logan, appeals his August 23, 2018

sentence by the Court of Common Pleas of Richland County, Ohio. Plaintiff-Appellee is

state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

        {¶ 2} On April 19, 2018, the Richland County Grand Jury indicted appellant on

one count of possession of deadly weapon while under detention in violation of R.C.

2923.131, two counts of felonious assault, each with a repeat violent offender

specification in violation of R.C. 2903.11 and 2941.149, and one count of tampering with

evidence in violation of R.C. 2921.12. Said charges arose from the stabbing of a fellow

inmate while appellant was in prison serving a life sentence.

        {¶ 3} On August 23, 2018, appellant pled guilty to one of the felonious assault

counts with the attendant specification. The remaining counts were dismissed. By

judgment entry filed same date, the trial court sentenced appellant to eight years on the

felonious assault count and one year on the specification, to be served consecutively to

his life sentence.

        {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

        {¶ 5} "THE TRIAL COURT'S SENTENCE IN THIS CASE IS CONTRARY BY

LAW."

                                            I
Richland County, Case No. 18CA88                                                         3


      {¶ 6} In his sole assignment of error, appellant claims his sentence is contrary to

law. We disagree.

      {¶ 7} R.C. 2953.08 governs appeals based on felony sentencing guidelines.

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231. Subsection

(D)(1) states: "A sentence imposed upon a defendant is not subject to review under this

section if the sentence is authorized by law, has been recommended jointly by the

defendant and the prosecution in the case, and is imposed by a sentencing judge."

      {¶ 8} During the plea colloquy prior to appellant entering his plea, the following

exchange occurred between the trial court and appellant (T. at 6-7):



             THE COURT: So you could have up to 18 years in prison. Do you

      understand the maximum sentence you could receive?

             MR. LOGAN: Yes.

             THE COURT: By pleading guilty, I will tell you the sentence you will

      actually receive is eight (8) years plus one (1) year on the repeat violent

      offender specification. So that will be nine (9) years in prison and it will be

      consecutive to the time you are already serving. Do you understand the

      sentence you will receive if you do plead guilty?

             MR. LOGAN: Yes.



      {¶ 9} The prosecutor and defense counsel did not contest or object to the stated

sentence. Appellant pled guilty and the trial court sentenced him to the agreed sentence.

The August 23, 2018 sentencing entry includes notification of postrelease control, findings
Richland County, Case No. 18CA88                                                        4


on consecutive sentencing, and states the trial court considered the factors set forth in

R.C. 2929.11 (the principles and purposes of sentencing) and R.C. 2929.12 (the

seriousness and recidivism factors).

      {¶ 10} In his appellate brief at 7, appellant complains the trial court never

mentioned the factors set forth in R.C. 2929.11 and R.C. 2929.12 at the sentencing

hearing.

      {¶ 11} In State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923,

the Supreme Court of Ohio reviewed R.C. 2953.08(D)(1) in relation to an argument that

the sentence imposed was not "authorized by law." The court held at ¶ 20: "a sentence

is 'authorized by law' and is not appealable within the meaning of R.C. 2953.08(D)(1) only

if it comports with all mandatory sentencing provisions. A trial court does not have the

discretion to exercise its jurisdiction in a manner that ignores mandatory statutory

provisions." The court went on to state the following at ¶ 22:



             Our holding does not prevent R.C. 2953.08(D)(1) from barring

      appeals that would otherwise challenge the court's discretion in imposing a

      sentence, such as whether the trial court complied with statutory provisions

      like R.C. 2929.11 (the overriding purposes of felony sentencing), 2929.12

      (the seriousness and recidivism factors), and/or 2929.13(A) through (D) (the

      sanctions relevant to the felony degree) or whether consecutive or

      maximum sentences were appropriate under certain circumstances.
Richland County, Case No. 18CA88                                                      5


        {¶ 12} In this case, appellant agreed to the nine year consecutive sentence. The

trial court imposed the agreed sentence. The sentence fell within the statutory range of

available sentences and comports with all mandatory sentencing provisions (postrelease

control, consecutive sentences), and thus was authorized by law.

        {¶ 13} Upon review, we find appellant has waived his right to appeal pursuant to

R.C. 2953.08(D)(1). See State v. Barnett, 5th Dist. Perry No. 12-CA-00010, 2013-Ohio-

4936.

        {¶ 14} The sole assignment of error is denied.

        {¶ 15} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Hoffman, P.J. and

Baldwin, J. concur.




EEW/db 63